Title: From Thomas Jefferson to George Jefferson, 27 January 1807
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Washington Jan. 27. 07.
                        
                        Yours of the 22d. has been recieved. I have turned to the purchases of ham made by us heretofore of capt Macon, & find that for the years 1802. 3. and 4. he had 10d. in 1805. & 6. he had 13d. now he asks 15d. next it will be 16d. 18d Etc, pressing on till some limit is found to which we will go no further. we may as well make our stand at 13d. which is about 17½ cents, certainly enough when pork is only 6. or 7. cents. every observing housekeeper knows that pork loses but a fourth in making it into bacon. the present demand is of treble the price of the pork. it is certainly sanctioned by usage for the seller to get what he can for his commodity, but also for the purchaser to give no more than others give.
                  I presume there can be no difficulty at Richmond in buying 100. hams from good housekeepers. mr Macon’s were good: however we have generally lost ⅓ or ¼ of them by the skipper, which was not the fault of the ham, but from the circumstance of recieving them after the fly had got to work. my steward tells me that the price at market, retail, here, is from 12. to 16. cents bought daily through the year as they are wanted. but there is not a certainty of supply, and not always good. be so good as to give me the earliest notice when you purchase any; & to forward them in a hogshead before the fly season if possible: affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    